DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 4/18/2022 is acknowledged.  The traversal is on the ground(s) that reference does not encompass all the claimed subject matter because it is directed to a method of obtaining a sample of a well fluid, injecting the sample into a capillary tube, inserting the capillary tube into a functional capillary electrophoresis instrument and determining a concentration of an ingredient.  This is not found persuasive because those limitations are irrelevant and as explained in the restriction requirement 2/18/2022 and explained below in the rejection, the reference discloses the shared technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/18/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahavadi et al. (U.S. Patent Pub. No. 2017/0045476).
Regarding claim 1, Mahavadi et al. discloses a method for performing a cementing operation at a well site (abstract; [0010]), comprising: 
providing a liquid additive mixing apparatus that comprises a plurality of chambers containing additives, and further comprises a system for mixing the additives ([0010]; [0029]-[0031]; [0033] (although not shown, multiple additives added mean must originate from a plurality of chambers containing additives));
mixing at least one additive with water to form a mixing fluid ([0027]; [0029]-[0031]);
placing the mixing fluid in a first tank that is fluidly connected to a cement mixing unit ([0031]);
executing a cementing operation by mixing the mixing fluid with a cement to form a slurry at the cement mixing unit ([0010]; [0029]-[0031]; [0041]; [0050]-[0051]);
using a capillary electrophoresis (CE) instrument to monitor at least one additive parameter and detect deviations from a predetermined tolerance for the at least one additive parameter ([0023]; [0028]; [0036]; [0039]); and
if deviations are detected, taking corrective action to return the at least one additive parameter to the predetermined tolerance ([0022]-[0023]; [0028]-[0029]; [0033]-[0036]; [0041]; [0106]).
Regarding the last limitation, “if deviations are detected, taking corrective action…”, it is noted that the step of taking corrective action is dependent on “if deviations are detected”, and therefore, the limitation is a contingent limitation that may not be required.  See MPEP §2111.04.II:  “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.”
Regarding claim 2, the limitation is directed to a contingent limitation.  As explained above, the corrective action is not necessarily required if no deviations are detected.  See MPEP §2111.04.II.  Nonetheless, in order to further compact prosecution, Mahavadi et al. discloses wherein the corrective action comprises ceasing to draw mixing fluid from the first tank, placing the mixing fluid in a second tank that is fluidly connected to the cement mixing unit, and continuing the cementing operation while drawing mixing fluid from the second tank ([0031]).
Regarding claim 3, the limitation is directed to a contingent limitation.  As explained above, the corrective action is not necessarily required if no deviations are detected; and furthermore “if a pump failure occurs” presents an additional conditional limitation because the step of a pump failure may not occur.  See MPEP §2111.04.II.  Nonetheless, in order to further compact prosecution, Mahavadi et al. discloses wherein, if a pump failure occurs, the corrective action comprises: stopping the operation, repairing or replacing the pump, and resuming the operation; or if the pump failure occurs in the first tank, changing from the first tank to the second tank and continuing the operation while repairing of replacing the pump in the first tank, or vice versa ([0031]; [0106]).
Regarding claim 4, the limitation is directed to a contingent limitation.  As explained above, the corrective action is not necessarily required if no deviations are detected.  See MPEP §2111.04.II.  Nonetheless, in order to further compact prosecution, Mahavadi et al. discloses wherein the corrective action comprises changing from the first tank to the second tank, or vice versa ([0031]).
Regarding claim 5, the limitation is directed to a contingent limitation.  As explained above, the corrective action is not necessarily required if no deviations are detected.  See MPEP §2111.04.II.  Nonetheless, in order to further compact prosecution, Mahavadi et al. discloses wherein the corrective action comprises adjusting a pump rate at which the mixing fluid is mixed with the cement ([0017]; [0031]; [0106]).
Regarding claim 6, the limitation is directed to a contingent limitation.  As explained above, the corrective action is not necessarily required if no deviations are detected.  See MPEP §2111.04.II.  Nonetheless, in order to further compact prosecution, Mahavadi et al. discloses wherein the corrective action comprises adjusting one or more additive concentrations in the mixing fluid ([0023]; [0028]; [0033]; [0034]; [0041]).
Regarding claim 7, Mahavadi et al. discloses wherein a water line is present into which mixing fluid may be added, thereby allowing a concentration adjustment of the one or more additives ([0017]; [0027]-[0032]; [0039]; [0042]; [0050]; [0051]).
Regarding claim 8, Mahavadi et al. discloses filling a second tank with the mixing fluid while the mixing fluid from the first tank is being mixed with the cement, the second tank fluidly connected to the cement mixing unit; drawing mixing fluid from the second tank when the first tank is exhausted; filling the first tank with the mixing fluid while the mixing fluid from the second tank is being mixed with the cement; drawing mixing fluid from the first tank when the second tank is exhausted; and continuing to alternate between the first and second tanks until the cementing operation is complete ([0031]-[0035]).
Regarding claim 9, Mahavadi et al. discloses wherein the at least one additive is soluble in the mixing fluid ([0029]; [0039]).
Regarding claim 10, Mahavadi et al. discloses wherein the at least one additive comprises an anti-foamer, a defoamer, a dispersant, an accelerator, a retarder, a fluid-loss additive, a gas migration additive, a corrosion inhibitor, an acid, a gelling agent, a crosslinker, a breaker, or a surfactant or combinations thereof ([0010]; [0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774